Jermyn, contra. The possession of the testator is sufficient to maintain trover. 5 Rep., 27, Russel's case. Executors shall have trover on a conversion, in vita testatoris. It was so resolved also in this court. T. 11 Jac., Jermyn v. Beet.
The naming himself executor is only surplusage; he had a possession in law, which is sufficient. If a man gives me goods which are at York, and before they come to my possession you commit trespass on them, I shall have trespass; quia the property carries the possession in personal chattels.
WHITLOCK, J., e contra. And a number of the clerks said that the usual form of the declaration in such cases is otherwise.
Adjournatur. Afterwards in the same time, judgment was given for the plaintiff. 1 Cr., 377.